Citation Nr: 1515394	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
  
The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the files are duplicative or not relevant to the issues on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experiences.


CONCLUSION OF LAW

The criteria for a TDIU due to the service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

Additionally, with regard to his claim for TDIU, the Veteran was originally provided notice in an October 2012 letter, which addressed what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations, and statements from the Veteran.  Additionally, the record reflects that the RO attempted to obtain the records identified by the Veteran at the Social Security Administration, but received a negative response in November 2012.  The Veteran indicated in a communication dated December 2012 that he would forward the SSA records in his possession at his earliest convenience.  Those records were not received.  Also, information from the Veteran's last employer was not available. 

As noted above, the Veteran was afforded a VA examination in August 2012 and in November 2012.  At the August 2012 examination, the examiner addressed whether the Veteran's spine condition impacts his ability to work.  And, at the November 2012 examination, the examiner addressed the impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history and an examination of the Veteran, and described his service-connected disabilities in sufficient detail to enable the Board to make a fully informed evaluation of TDIU.  The November 2012 examination commented on each of the Veteran's disabilities and their impact on his ability to function in an occupational environment.  The Board finds these examinations sufficient to make a determination on the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided.  Also, the Veteran is represented by an attorney.  There is no indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Here, the Veteran is no longer employed.  The last indication of the Veteran's employment was in August 2011 when he was employed for Walmart from July 2011 to August 2011.  Prior to that, the Veteran worked for Walmart from September 2010 to October 2010.  The Veteran reported on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he had last worked full-time in 2001 as a construction super, but that he had become too disabled to work in August 2011.  The Veteran indicated that he completed high school, but did not complete any education or training after high school.  

Furthermore, the Veteran is currently in receipt of a 70 percent total combined rating disability evaluation.  He is assigned a 40 percent disability rating for his lumbar spine disc disease with degenerative changes, a 20 percent disability rating for his right lower extremity radiculopathy, a 20 percent disability rating for his left lower extremity radiculopathy, a 10 percent disability rating for his tinnitus, a 10 percent disability rating for his left knee strain, and a noncompensable rating for his left knee laxity.  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

As noted above, the Veteran was provided a VA examination in August 2012 for his service-connected spine condition and in November 2012 for his service-connected disabilities affecting his knees.  The August 2012 examiner opined that the Veteran's spine condition did not impact his ability to work.  The November 2012 examiner offered an opinion regarding all of the Veteran's service-connected disabilities and their impact on his employability.  Specifically, the examiner discussed the Veteran's employability with consideration given to his service-connected left knee condition, low back condition, radiculopathy, and tinnitus.  The examiner explained that these conditions would likely prevent physically demanding work such as construction, "as the low back and left knee would likely be aggravated by such employment."  The examiner further stated that the Veteran's tinnitus would not be affected by such physical or sedentary work.  Finally, the examiner opined that the Veteran's left knee condition, low back condition, and radiculopathy would not be aggravated by sedentary work that did not demand excessive ambulation or filing. 

As evidenced by the record, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful employment consistent with his education and occupational experiences.  This finding is supported by the examination reports of record, which show that, taken together, the Veteran's several service-connected disabilities do not prevent him from sedentary employment.  The Board recognizes that the Veteran claims that his service connected disabilities prevent him from obtaining and maintaining substantially gainful employment, but the Board places greater probative weight on the medical opinions offered in this case.  The examiner reviewed the Veteran's claims file, examined the Veteran, and ultimately determined that, while he may be prevented from doing physically demanding work, he would not be prevented from engaging in sedentary work that does not require excessive ambulation or filing.  Thus, the examiner took into consideration the Veteran's lay statements, the claims file, and the physical examination and concluded that the disabilities' impact on the Veteran is not so severe as to prevent sedentary employment.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of functional impairment.  As noted above, the record reflects that the Veteran completed high school.  The Veteran has not specifically articulated how his service connected disabilities render him unemployable.  The Board finds that there is no persuasive evidence that shows that the Veteran is unable to secure or maintain gainful employment due solely to his service connected disabilities. 

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and occupational experiences.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a TDIU due to the service-connected disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


